Citation Nr: 0312373	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  01-05 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial evaluation for bronchial 
asthma, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that granted the veteran's claim of entitlement to 
service connection for asthma, at a 10 percent evaluation.  
During the course of this appeal, the veteran's evaluation 
for his service connected asthma was raised to 30 percent, 
from the date of the veteran's claim.  The veteran continues 
to disagree with the level of disability assigned.  A hearing 
before the undersigned Veterans Law Judge at the RO (i.e. a 
travel board hearing) was held in December 2002.


FINDING OF FACT

The veteran's bronchial asthma is currently manifested by 
occasional mild dyspnea on exertion, frequent asthma attacks, 
occurring less than once a week, and findings of some 
disability on pulmonary function testing, requiring daily 
oral bronchodilator therapy.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 
(1996); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2002).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed September 2000 
rating action, and were provided a Statement of the Case 
dated April 2001, and a Supplemental Statement of the Case 
dated January 2002.  These documents provided notification of 
the information and medical evidence necessary to 
substantiate this claim.  The RO has also made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  The veteran has been afforded several 
examinations during the course of this claim, dated February 
2000 and November 2001.  The veteran had two hearings during 
the course of this claim, one dated December 2001 and one 
dated December 2002.  Thus, under the circumstances in this 
case, VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  There is no indication that there 
is additional evidence that should or could be obtained prior 
to adjudicating this claim.  Thus, as the veteran has been 
notified as to which party will get which evidence, as all 
the evidence has been obtained, the Board can proceed.  See 
Quartucccio v. Principi, 16 Vet. App. 183 (2002).


Facts

The veteran was seen numerous times during the course of this 
appeal with complaints of shortness of breath and wheezing, 
with diagnoses of asthma, sinusitis, chronic obstructive 
pulmonary disease (COPD), and bronchitis.  Social Security 
records indicate that the veteran is currently receiving 
Social Security benefits for a variety of medical problems, 
including his bronchial asthma.

Hospitalization records dated November 1976 indicate that the 
veteran had a history of bronchial asthma of approximately 5 
years duration, for which he had been receiving medication.  
It was noted that the veteran had been seen that day with an 
acute episode of dyspnea and coughing.  Examination revealed 
marked expiratory dry rales.  Several medications were 
administered with minimal to no effect, and the veteran was 
noted to have slight cyanosis of the nail beds.  He was 
admitted to the hospital at that time for further treatment.  
His final discharge diagnoses were of acute bronchial asthma, 
and acute bronchitis.

An April 1986 outpatient treatment report indicated that the 
veteran was seen with acute asthmatic bronchitis.  He was 
noted to be a smoker.  He was wheezing throughout both lung 
fields.  There were rhonchi that cleared with cough.

The result of pulmonary function testing dated September 1989 
found an FEV-1 of 70% of predicted, and a FEV-1/FVC of 75% of 
predicted.  The veteran was diagnosed with a mild obstructive 
defect with evidence of air trapping. 

An outpatient treatment record dated April 1990 noted that 
the veteran had complaints of fevers, chills and sweats.  His 
lungs were clear to auscultation, with no rales, rhonchi, or 
wheezes.  The veteran was diagnosed with bronchitis.

A treatment record dated October 1992 indicated that the 
veteran reported having an asthma attack.  He was noted to be 
in severe respiratory distress, with use of accessory 
muscles, wheezing, and very poor air movement in all lungs 
fields.  Slight cyanosis of the nail beds was noted.  The 
veteran was medicated, with improvement of symptoms.

The veteran received a VA examination in January 1993.  The 
report of that examination indicates, in relevant part, that 
the veteran was diagnosed with possible sinusitis.  Further 
examination indicated that the veteran reported that he had 
asthma for about 17 years.  He reported smoking one or two 
packs of cigarettes a day for 16 years.  Upon examination of 
the respiratory system, there was no cough or expectoration 
noted.  Percussion of the chest was normal.  As to 
auscultation of the chest, lung sounds were normal, with no 
adventitious sounds.  The veteran was diagnosed with a 
history of asthma.

The veteran received a pulmonary function test in January 
1993.  The report of that testing indicated that the veteran 
had an FEV-1 that was 68% of predicted, and an FEV1/FVC that 
was 59% of predicted.

The veteran received a Social Security examination in March 
1993.  At that time, the veteran's chief complaint was of 
trouble breathing.  At that time, he reported that he had 
difficulty with asthma since age 17.  He noted shortness of 
breath and wheezing upon exertion.  He reported that he does 
wheeze on a daily basis.  Medications substantially improve 
his symptoms.  He indicated that if he gets around dust or 
smoky areas, he will sneeze and wheeze.  He also noted 
coughing that was productive of white to yellow sputum.

Upon examination, the chest was not clear to auscultation and 
percussion; there were inspiratory and expiratory rhonchi.  
Expiration was prolonged.  There were subtle rubs in the 
bases.  There was hypertympany to percussion.  There were 
very subtle expiratory wheezes.  There was no use of 
accessory respiratory musculature.  There was no rib 
retraction.  The veteran was noted to have asthma by history, 
and an abnormal pulmonary examination.  The examiner noted 
that the veteran would have difficulty performing work 
related to physical activities such as walking, lifting, or 
carrying, because of his pulmonary complaint.

Records indicate that the veteran was hospitalized in August 
1993 for an asthma attack.  Lungs were noted to have diffuse 
expiratory wheezes, expiratory phase longer than inspiratory.  
Upon admission, it was noted that his nocturnal wheezing had 
grown progressively worse until he became completely unable 
to catch his breath.  The veteran was administered 
medication, after which he improved, and it was noted at 
discharge that pulmonary function tests were at baseline.

The transcript of a hearing dated March 1994 indicates that 
the veteran reported that he did not have any problems with 
breathing prior to his entry into the military.  The veteran 
reported that he felt he started having problems with 
shortness of breath in the military.  He indicated, that, at 
present, he was on several different medications for his 
respiratory problem, to include several inhalers.

Hospital summaries dated March 1995 indicated that the 
veteran was diagnosed with acute asthma, aspiration 
pneumonia, and esophageal stricture.

A letter dated April 1995 from a private physician indicated 
that the veteran had normal pulmonary functioning except for 
a mild amount of hyperinflation, and negative sinus films.  
His chest X-ray was normal.  He presented with some symptoms 
of asthma and allergy and continued to have a knot in his 
throat.  The examiner indicated that he found on E-scope a 
lot of reflux esophagitis and reflux disease.

The examiner indicated that he thought the veteran had 
bronchospasm and maybe some underlying asthma from being a 
child, but that it was mainly made worse by his sinusitis and 
his reflux disease.  The examiner prescribed several 
medications for the veteran.

An April 1996 discharge summary indicates that the veteran 
was hospitalized for several days, with final diagnoses of 
resolving bronchospasm, asthma exacerbation, acute 
tracheobronchitis, and dyspnea.

The veteran received a VA examination in May 1996.  The 
report of that examination indicates, in relevant part, that 
the veteran reported that he first developed asthma in 
service, in April 1978.  He reported having frequent asthma 
attacks, usually in the spring or the fall.  The veteran 
indicated that he had been smoking for 20 years.  Upon 
examination, chest expansion was good and equal bilaterally.  
Breath sounds were clear both to inspiration and expiration.  
The veteran was diagnosed with bronchial asthma which the 
examiner noted was documented in the veteran's history on 
several occasions, as well as peptic ulcer disease with 
gastroesophageal reflux disease.  An X-ray report at that 
time noted that the veteran's lungs were mildly 
hyperexpanded.

In August 1996, the veteran reported that he had been having 
only rare episodes of dyspnea on exertion.  The veteran 
reported that he was doing well on medication.

In February 1997, the veteran again noted that his only chest 
complaint was occasional mild dyspnea on exertion.  He noted 
that he had recently reduced his smoking from one pack a day 
to a half pack a day.

In February 1998, the veteran again denied any chest symptoms 
and complaints except for occasional episodes of dyspnea on 
exertion.  He reported more gastrointestinal symptoms.  Upon 
X-ray, lung fields were noted to be clear.  The veteran was 
diagnosed with chronic obstructive pulmonary disease.

A letter from a private physician dated July 1998 indicated 
that the veteran had been treated by him since November 1994, 
with a prior medical history of asthma for roughly the past 
20 years.  He indicated that the veteran complained of 
intermittent episodes of shortness of breath and 
bronchospasms, which on most occasions resolved with 
medication.  He noted that the veteran probably had grade 3 
dyspnea that resulted in recurrent acute bronchospasm from 
various stimuli such as cigarette smoke, pollen, and cold 
air.

The veteran received a further VA examination in March 1999.  
The report of that examination indicates, in relevant part, 
that the veteran reported that he did not have asthma in 
childhood, but that he would have a stuffy nose in the spring 
and fall.  He reported smoking 4-5 cigarettes a day.  He has 
smoked up to a pack of cigarettes in the past 18-20 years.  
He gave a history of a cough most of the time, but more so at 
night, a productive cough with greenish sputum, sometimes 
clear.  His asthmatic attacks were reportedly worse during 
the spring and fall, and he gave a history of sinus problems, 
also with stuffiness of the nose.  The veteran reported that 
his mother and two of his nephews had asthma.

Upon examination, the veteran was noted to have audible 
wheezing.  He also had mild accessory muscle use in the neck.  
No cyanosis was noted.  Lungs revealed slightly decreased 
breath sounds all over the lung field, and diffuse rhonchi 
heard.  Chest X-ray noted mild chronic bronchitis, with no 
acute infiltrates.  Pulmonary function testing from that time 
revealed an FEV-1 of 41% of predicted and an FEV-1/FVC of 56% 
of predicted.  The veteran was diagnosed with allergic 
rhinitis and chronic bronchial asthma.  The examiner 
indicated that it appeared that the veteran had mild symptoms 
of asthma prior to the service, which was aggravated in the 
military.

The veteran received another VA examination in February 2000.  
The report of that examination indicates that the veteran 
gave a definite history of having had chronic sinus problems 
in childhood and a history of always having had a stuffy 
nose, and getting stuffed up.  He gave a history of a cough 
early in the morning, with green to yellow phlegm.  No 
history of hemoptysis.  He gave a history of shortness of 
breath with exertion, which had been one of his main symptoms 
of asthma for a long time.

Upon examination, no cyanosis or clubbing was noted.  There 
was no accessory muscle use.  Lungs revealed slightly 
decreased breath sounds in the lung bases and scattered 
rhonchi were heard.  The veteran was diagnosed with chronic 
allergic rhinitis with chronic bronchial asthma.  The 
examiner indicated that it was highly probable that the 
veteran had allergic symptoms and chronic allergic rhinitis 
and mild symptoms of asthma prior to the military, and that 
his asthma increased in severity in the military, possibly 
due to his exertional exercises or exposure to allergens, 
inhalants, and irritants in the military.  His asthma 
progressed in severity in the military beyond the natural 
progression of the disease.

The veteran received a further VA examination in November 
2001.  The report of that examination indicates that the 
veteran reported that his major problems were with changes in 
the season and the pollen season.  He reported that he had 
early morning and late night coughing, occasionally 
productive.  Some postnasal drainage was noted.  His chest 
was somewhat hyperresonant, with scattered tight rales.  The 
veteran was diagnosed with bronchial asthma.  X-rays taken at 
that time showed no acute lung infiltrates or pleural 
effusions.

Pulmonary function testing dated December 2001 noted that the 
veteran had an FEV-1 of 64% of predicted, and an FEV-1/FVC of 
79% of predicted.  The physician noted that the reduced 
dynamic lung volumes were probably due to gas trapping.  The 
examiner indicated that reduced midflows with evidence of gas 
trapping could suggest obstruction, but are effort dependent.  
Reduced ventilatory capacity suggested poor effort or 
neuromuscular disease.  There was normal diffusion.

The veteran received a hearing at the RO in December 2001.  
The transcript of that hearing indicates that the veteran 
felt his main problems from his asthma were shortness of 
breath and susceptibility to colds.  He noted that he also 
had wheezing and pain in his sides.  The veteran's wife 
reported that she noticed that he became short of breath very 
easily.  The veteran indicated that he mostly just watched TV 
all day.

The veteran received a hearing before the undersigned 
Veterans Law Judge in December 2002.  The transcript of that 
hearing indicates that the veteran reported that his main 
problems related to his asthma were shortness of breath, 
finding it hard to breathe, frequent catching of colds, and 
sinus problems with runny nose and itchy eyes.

The veteran indicated that he could only walk a short 
distance without having shortness of breath.  He indicated 
that he had wheezing every day, particularly early in the 
morning and late at night.  The veteran indicated that the 
worst months for him were the spring and the fall.


The Law

As noted, it is maintained that the disability evaluation 
currently assigned to the veteran's asthma is not adequate.  
Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2002).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

During the pendency of the veteran's appeal, VA amended the 
criteria used for evaluating the severity of diseases of the 
trachea and bronchi-such as asthma. Consequently, VA must 
rate the severity of his asthma under both the former and 
revised criteria and apply the version that is most favorable 
to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Either the old or new rating criteria may apply to 
the veteran's case, whichever are more favorable to him, 
although the new criteria are only applicable to the period 
of time since their effective date.

Prior to October 7, 1996, VA regulations provided that a 10 
percent rating was assigned for mild paroxysms of asthmatic 
type breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  The note following Diagnostic Code 6602 
states that in the absence of clinical findings of asthma at 
the time of examination, a verified history of asthmatic 
attacks must be of record.  A 30 percent rating requires 
moderate disability; asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  A 60 percent rating was 
warranted for asthma when it was severe-manifested by 
frequent attacks (one or more weekly), marked dyspnea on 
exertion between the attacks with only temporary relief by 
medication, and preclusion of more than light manual labor.  
A 100 percent rating was warranted when the asthma was 
pronounced- manifested by very frequent attacks with severe 
dyspnea on even slight exertion between them, and with marked 
weight loss or other evidence of severe impairment of health.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

Effective October 7, 1996, bronchial asthma is evaluated 
pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6602.  A 10 
percent evaluation is assigned where the forced expiratory 
volume in one second (FEV-1) is 71-to-80 percent predicted, 
or; where the FEV-1/forced vital capacity (FVC) is 71-to-80 
percent, or; where intermittent inhalational or oral 
bronchodilator therapy is used for treatment.  A 30 percent 
rating is warranted where the FEV-1 is 56-to-70 percent 
predicted, or; where the FEV-1/FVC is 56-to-70 percent, or; 
where daily inhalational or oral bronchodilator therapy is 
used, or; where inhalational anti-inflammatory medication is 
used.  A 60 percent rating is warranted where the FEV-1 is 
40-to-55 percent predicted, or; where the FEV-1/FVC is 40-to-
55 percent, or; with at least monthly visits to a physician 
for required care of exacerbations, or; where intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids are required.  A 100 percent 
rating is warranted where the FEV-1 is less than 40-percent 
predicted, or; where there is an FEV-1/FVC less than 40 
percent, or; where there is evidence of more than one attack 
per week with episodes of respiratory failure, or; where 
symptoms require the daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  In the absence of clinical findings of asthma 
at time of examination, a verified history of asthmatic 
attacks must be of record.  38 C.F.R. § 4.97, Note.


Analysis

Taking into account all relevant evidence, the Board finds 
that the veteran's service connected asthma is currently 
properly rated as 30 percent disabling.  In this regard, the 
Board notes, as per the new regulations, the results of the 
veteran's pulmonary function testing.  In September 1989, the 
veteran was noted to have a FEV-1 of 70%, and a FEV1/FVC of 
75% of predicted.  In January 1993, the veteran was noted to 
have a FEV-1 of 68%, and a FEV-1/FVC of 59% of predicted.  In 
March 1999, the veteran was noted to have a FEV-1 of 41%, and 
an FEV-1/FVC of 56% of predicted.  In December 2001, the 
veteran was noted to have an FEV-1 of 64%, and a FEV-1/FVC of 
79% of predicted.  The Board finds these levels of limitation 
of pulmonary function to be consistent with a 30 percent 
evaluation under the new regulations, the evaluation the 
veteran is currently receiving.  In this regard, the Board 
recognizes that one reading, the FEV-1 of 41%, measured in 
March 1999, could be more consistent with a 60 percent 
evaluation.  However, considering that the veteran's FEV-
1/FVC at that time was within the range of a 30 percent 
evaluation, and considering that the rest of the veteran's 
pulmonary function testing results have been consistent with 
no more than a 30 percent evaluation, the Board finds that 
the veteran's results of pulmonary function testing, when 
taken as a whole, are consistent with a 30 percent 
evaluation.  Furthermore, the evidence of record does not 
show that the veteran requires at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three times per year) courses of systemic (oral or 
parenteral) corticosteroids, such that a 60 percent 
evaluation would be warranted.

Further, the Board finds that no more than a 30 percent 
rating would be warranted under the regulations in effect 
prior to October 7, 1996.  In this regard, the Board does not 
find that the veteran's asthma could be considered severe, 
with frequent attacks (one or more weekly), marked dyspnea on 
exertion between the attacks with only temporary relief by 
medication, and preclusion of more than light manual labor, 
such that a 60 percent rating would be warranted.  In this 
regard, while the Board recognizes that the veteran does 
suffer from dyspnea on exertion, several of the veteran's 
outpatient treatment records indicate that the veteran's 
asthma received significant relief from medication.  While 
the veteran has been granted Social Security disability, the 
Board notes that this grant was based not solely on the 
veteran's asthma, but as well on the veteran's other non-
service connected disabilities.  Further, while the veteran 
has reported, particularly in his hearing testimony, that he 
has severe trouble with shortness of breath on exertion, 
recent treatment records indicate that the veteran complained 
of only occasional mild dyspnea on exertion.  Therefore, the 
Board finds that the veteran's asthma is productive of no 
more than a moderate disability, such that a 30 percent 
evaluation under the old regulations would be warranted, the 
evaluation the veteran is currently receiving.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 30 
percent rating has been in effect since the effective date of 
service connection for asthma, and at no time has it been 
medically demonstrated that this disability has warranted any 
higher rating.  Therefore, there is no basis for staged 
rating in the present case.

Therefore, the Board finds that the veteran's service 
connected asthma is currently properly rated as 30 percent 
disabling.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


ORDER

Entitlement to an increased initial evaluation for bronchial 
asthma, currently evaluated as 30 percent disabling, is 
denied.





	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

